UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7654


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RANDOLPH HUNT,

                 Defendant - Appellant.



                             No. 09-7698


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RANDOLPH HUNT,

                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:02-cr-00199-FDW-1; 3:06-cv-00471-FDW)


Submitted:   October 26, 2010              Decided:   November 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Randolph Hunt, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Randolph    Hunt       appeals         the       district    court’s        orders

denying his motion for correction of clerical error pursuant to

Fed.   R.   Crim.    P.    36,       and     granting       his       motion    for    sentence

reduction      pursuant    to     18       U.S.C.     §     3582(c)(2)         (2006).        Hunt

contends that two prior convictions were invalid, and thus their

inclusion in the calculation of his criminal history category at

the time of his original sentencing proceeding was erroneous.

However, this belated challenge to his criminal history category

cannot    be    remedied    by    way       of    a   Rule       36   motion     or    a   § 3582

motion.        Accordingly, we affirm the district court’s orders.

See United States v. Hunt, Nos. 3:02-cr-00199-FDW-1; 3:06-cv-

00471-FDW (W.D.N.C. June 1 & Aug. 27, 2009).                               We dispense with

oral   argument     because          the     facts        and    legal     contentions        are

adequately      presented       in     the       materials        before    the       court   and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                 3